    Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA
                                                        CRIMINAL CASE
     v.
                                                  No. 1:18-CR-00487-SCJ-LTW
EMANUEL GRAY




                                      ORDER

          This matter is before the Court on Defendant’s Motion to Suppress

Statements. Doc. No. [20]. 1 On April 29, 2019, the Honorable Janet F. King,

United States Magistrate Judge, held a hearing on the Motion. See Doc. No. [35]

(hearing transcript). Defendant and the Government further briefed the issues

in post-hearing filings. Doc. Nos. [70]; [73]; [76]. On July 21, 2020, Magistrate

Judge Linda T. Walker 2 issued a Final Report and Recommendation (“R&R”)

recommending that the Motion be denied. See Doc. No. [84]. Defendant filed



1 All citations are to the electronic docket unless otherwise noted, and all page
numbers are those imprinted by the Court’s docketing software.
2 While Judge King presided over the earlier Jackson-Denno hearing, “the parties
agreed that another hearing was unnecessary and that” Judge Walker could issue the
R&R “based on the transcript, the evidence, and the parties’ brief.” Doc. No. [84], 1.
     Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 2 of 15




objections to the R&R on August 4, 2020. See Doc. No. [87]. The matter is now

ripe for review.

I.       BACKGROUND

         The R&R provides a comprehensive factual background of this matter

(see Doc. No. [84], 2–6), and the Court incorporates those facts by reference. The

Court thus turns to the Motion and subsequent proceedings.

         A.    Motion to Suppress, Hearing, and Post-Hearing Briefing

         Defendant moved to suppress statements he made to law enforcement

agents on November 14, 2018. Doc. No. [20]. On May 14, 2018, Magistrate Judge

King presided over a Jackson-Denno hearing regarding the Motion. Doc. No.

[35]. Special Agent Megan Perry, one of the FBI agents present during the

underlying events, testified at the hearing. Id. Agent Perry testified as to her

and other law enforcement agents’ encounter with Defendant, including the

execution of a search warrant at Defendant’s residence, interviews with

Defendant and others residing at that residence, and discovery of hidden

images on Defendant’s phone. See generally id.

         Defendant later filed a Post-Hearing Brief in Support of Motion to

Suppress Statements. Doc. No. [70]. In that brief, Defendant argued that his


                                       2
    Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 3 of 15




statements are inadmissible because they were made without receiving a

Miranda 3 warning and because his statements were involuntary. Id. at 5–12.

Defendant argued that the law enforcement agents interviewing him should

have issued a Miranda warning because the totality of the circumstances show

that he was in custody. Id. at 5–8. According to Defendant, these circumstances

included the facts that (1) law enforcement agents had identified Defendant as

a suspect, (2) Defendant was unable to move freely, 4 and (3) Defendant was

then nineteen years old and had no prior experience with law enforcement. Id.

at 7–8. Defendant also argued that his statements were involuntary because he

was nineteen years old, agents never told him he had a right to remain silent,

he was questioned twice, he was questioned away from the his family, and

Agent Kabrhel told Defendant not to lie and made other statements indicating




3   See Miranda v. Arizona, 384 U.S. 436 (1966).
4  To support this contention, Defendant asserted that “he was separated from his
family and monitored by armed officers,” was “taken to a government vehicle to be
questioned,” had “no control over the vehicle” in which he was interviewed, “was not
allowed to move around the apartment freely” once he was taken back there, and may
not have been told that he could leave his residence after his interview. Doc. No. [70],
pp. 7–8. Defendant also stated that “[t]here is nothing on the [interview] recording to
suggest that [Defendant] was not handcuffed while he was interviewed.” Id. at 7.
                                          3
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 4 of 15




the FBI “knew a lot” about Defendant, which Defendant claims improperly

influenced him to make inculpatory statements. Id. at 11–12.

      The Government responded in opposition, arguing that Defendant was

not in custody when he made his statements and that he did not make those

statements involuntarily. Doc. No. [73], 6–16. The Government argued that,

under the totality of the circumstances, a reasonable person in Defendant’s

position would have felt at liberty to terminate the interview, and therefore he

was not in custody for Miranda purposes. See id. at 6–13. The Government cited

the following factors in support: (1) Defendant was unambiguously told during

the interview that he was not under arrest and was free to leave; (2) Defendant

was not physically restrained or handcuffed during his interview; (3) law

enforcement agents did not brandish weapons during the interview; (4) the

interviews lasted only about one hour and ten minutes and then another

“minute or two” and were thus not excessively long in duration; and (5) the

agents questioned him in a non-coercive tone of voice and did not touch or

forcefully influence him during the interview. See id. at 8–11. The Government

also rejected Defendant’s theory that the interview was custodial because he

was separated from his residence and family and put into a law enforcement


                                      4
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 5 of 15




vehicle, arguing that there was no physical restraint to a degree associated with

formal arrest. Id. at 11–13. And in arguing that Defendant made his statements

voluntarily, the Government cited many of the factors discussed above—for

example, the facts that Defendant was told he was free not to answer questions

and could leave, the non-coercive tone of the interviewers, and the relative

brevity of the interviews—and contended that the totality of the circumstances

establishes that Defendant’s statements were voluntary. See id. at 14–16.

      Defendant replied, arguing that facts specific to this case weigh in favor

of granting the Motion. Doc. No. [76]. For example, Defendant argued that his

removal from his residence negated the agents’ statements that he was free to

leave and not under arrest. See id. at 1. Further, Defendant argued that the

setting of the first interview—inside a law enforcement vehicle—the fact that

the audio recording of the first interview does not prove that Defendant was

not in handcuffs, his later confinement to his living room, and the fact that he

was later arrested create a totality of circumstances establishing that Defendant

was in custody and should have received a Miranda warning. See id. at 1–2.

Also, Defendant argued that his statements were involuntary because he was

then “a teenager with no experience with law enforcement,” and Agent Kabrehl


                                      5
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 6 of 15




“took advantage of” this fact by telling Defendant he was lying and therefore

being disrespectful, which caused Defendant to make inculpatory statements.

Id. at 2–3.

       B.     R&R

       On July 21, 2020, Judge Walker entered the R&R, recommending that

Defendant’s Motion be denied. Doc. No. [84]. Judge Walker found that

Defendant was not entitled to a Miranda warning and that his statements were

made voluntarily. Id. at 6–18. Judge Walker found that the “most important

factor” was that law enforcement agents told Defendant that he was not under

arrest, that he was free to leave, and that he did not have to answer their

questions. Id. at 9. To overcome that factor, Judge Walker reasoned, Defendant

would have to show that he was subject to restraints so extensive that the law

enforcement agents’ statements could not cure the custodial nature of the

interview. Id. (citing United States v. Muegge, 225 F.3d 1267, 1271 (11th Cir.

2000)). Judge Walker found that Defendant failed to make this showing, noting

that he failed to show that he was restrained, that the second, shorter interview

inside Defendant’s residence consisted of clarifying questions concerning

information he had already given the agents, and that he was not in custody


                                      6
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 7 of 15




when interviewed in his residence. Id. at 9–12. Further, Judge Walker found

that Defendant’s lack of experience with law enforcement and his age did not

present circumstances rendering the interview custodial. Id. at 12–14.

      As to the voluntariness of Defendant’s statements, Judge Walker found

that Defendant was not subjected to an exhaustingly long interrogation because

the first interview in the vehicle lasted an hour and ten minutes and the second

interview in Defendant’s residence lasted two minutes. Id. at 15. Further, no

one used or threatened force against Defendant or promised him anything in

exchange for his statements. Id. at 16. Judge Walker also found that Agent

Kabrhel’s alleged admonitions of Defendant—telling Defendant that lying was

disrespectful—did not render the statements involuntary. Id. at 16–17. Finally,

Judge Walker found that Defendant’s relative youth and inexperience with law

enforcement did not render the statements involuntary. Id. at 17–18.

      C.    Defendant’s Objections

      Defendant timely objected to the R&R. Doc. No. [87]. Defendant first

argues that Judge Walker erred in finding that he was not in custody and thus

not entitled to a Miranda warning. Id. at 1. Specifically, Defendant argues that

he was not “repeatedly” told that he was not under arrest and was free to leave,


                                      7
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 8 of 15




and in any event other circumstances obviated any such statements made to

him. Id. According to Defendant, those other circumstances are the facts that:

(1) he was removed from his apartment, monitored by armed law enforcement

officers, and separated from his family; (2) the interview took place in a law

enforcement vehicle; (3) he was later “restricted to the living room.” Id. at 1–2.

      Defendant also objects to Judge Walker’s finding that the interview in

the living room consisted of “clarifying questions,” arguing that this second

interview involved Defendant showing agents how to find hidden images on

his phone, a matter that Defendant “did not explain” during the first interview.

See id. at 2. Defendant further argues that Judge Walker erred in finding that

he was not in custody when interviewed in his living room because he was at

that point not free to move around his residence. Id. Defendant also disagrees

with Judge Walker’s conclusion that his inexperience with law enforcement

and his age did not render the interview custodial. Id. at 2–3.

      Moreover, Defendant objects to Judge Walker’s finding that Defendant’s

statements were voluntary. Id. at 3–4. Defendant concedes that he was not

threatened, but he argues that Agent Kabrehl’s implications that Defendant

was lying were coercive and thus rendered the statements involuntary. Id.


                                       8
    Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 9 of 15




        The Government did not respond to Defendant’s objections. This matter

is ripe for review, and the Court rules as follows.

II.     LEGAL STANDARD

        Pursuant to 28 U.S.C. § 636(b)(1), the Court must conduct a de novo

review of those portions of the R&R to which Defendant has timely and

specifically objected. The Court may accept, reject, or modify, in whole or in

part, the findings and recommendations made by the magistrate judge. 28

U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. 667 (1980). The district

judge must “read the transcript of the hearing before a magistrate on a motion

to suppress, before adopting the magistrate’s recommendation.” United States

v. Elsoffer, 644 F.2d 357, 358 (5th Cir. 1981) (per curiam). 5

        For a party’s objections to warrant de novo review, he “must clearly

advise the district court and pinpoint the specific findings that [he] disagrees

with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009). The

Eleventh Circuit has noted that “[p]arties filing objections to a magistrate’s

report and recommendation must specifically identify those findings objected


5 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
                                         9
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 10 of 15




to. Frivolous, conclusive, or general objections need not be considered by the

district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The

remainder of the R&R, to which neither party offers specific objections, will be

assessed for clear error only. See Tauber v. Barnhart, 438 F.Supp.2d 1366, 1373

(N.D. Ga. 2006) (“[I]ssues upon which no specific objections are raised do not

so require de novo review; the district court may therefore ‘accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge[,]’ applying a clearly erroneous standard.”) (quoting 28 U.S.C.

§ 636(b)(1)).

III.   ANALYSIS

       After having reviewed the parties’ briefing, the transcript of the Jackson-

Denno hearing, and the R&R, the Court finds that the R&R is due to be adopted

in its entirety. First, the Court turns to Defendant’s objections to Judge Walker’s

conclusions that he was not entitled to a Miranda warning. As stated by the

parties and in the R&R, the determination of whether a defendant is in custody

for Miranda purposes hinges on whether a reasonable person would have felt

free to terminate the interrogation and leave, which is considered under the

totality of the circumstances. Yarborough v. Alvarado, 541 U.S. 652, 653 (2004);


                                       10
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 11 of 15




United States v. Brown, 441 F.3d 1330, 1347 (11th Cir. 2006). Defendant’s

objections do not persuade this Court that Judge Walker was incorrect in

finding that he was not in custody when he was interviewed.

      First, Defendant objects to Judge Walker’s characterization that he was

told “repeatedly” that he was not under arrest and was free to leave. Doc. No.

[87], 1. Regardless of how many times agents made these statements, however,

Defendant does not appear to contest that the agents made these statements

unambiguously, a fact that “is a powerful factor” in considering whether a

defendant was in custody. Brown, 441 F.3d at 1347. Defendant attempts to

avoid that powerful factor by arguing that other acts undermined the agents’

statements. See Doc. No. [87], 1–3. The Court finds Defendant’s various spatial

arguments to that effect unavailing. The fact that Defendant, then an adult, was

separated from his family and initially prevented from reentering his residence

does not mean that he was in custody for Miranda purposes because even if he

was temporarily seized during the law enforcement sweep of the residence, the

Court cannot find that he was restrained to a degree associated with formal

arrest. United States v. Luna-Encinas, 603 F.3d 876, 881 (11th Cir. 2010); United

States v. Street, 472 F.3d 1298, 1310 (11th Cir. 2006). Moreover, after the sweep


                                      11
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 12 of 15




was completed, Defendant was told he was free to leave and not speak with

law enforcement. Doc. No. [35], 5:17–8:18. And given the agents’ unambiguous

statement that Defendant was free to leave, the fact that the first interview took

place in a law enforcement vehicle did not mean that Defendant was in custody.

See Davis v. Jones, 441 F. Supp. 2d 1138, 1208 (M.D. Ala. 2006) (finding that an

individual was not in custody when he was seated in the back of a patrol car

when not physically restrained, when he could have left the vehicle, and when

the vehicle was parked in a location familiar to the defendant); see also United

States v. Bordeaux, 400 F.3d 548, 558 (8th Cir. 2005) (holding that a defendant

was not “in custody” when he was interviewed by law enforcement officers in

a parked police vehicle which was unmarked and unlocked and he had been

told that he could end the interview at any time); United States v. Crews, No.

3:13-CR-230-J-34MCR, 2014 WL 5690448, at *6 (M.D. Fla. Nov. 4, 2014) (“Here,

the interview took place in an unmarked, unlocked government vehicle that

was parked on the grass beside Defendant’s residence, which weighs in favor

of a finding that Defendant was not in custody.”); United States v. Dix, No.

3:12–cr–7–TCB–RGV, 2013 WL 610219, at *6 (N.D. Ga. Jan. 29, 2013) (finding

that a defendant was not in custody when law enforcement officers entered his


                                       12
    Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 13 of 15




store with weapons drawn to execute search warrant, handcuffed the

defendant, and escorted defendant outside where he was un-handcuffed and

then interviewed by two agents in an unmarked government truck for an hour

and a half, during which time he was told he could leave). Following the

reasoning and cases cited above, the Court also cannot find that Defendant was

in custody simply because he was later restricted to his living room. 6

        As to Defendant’s age and inexperience, even assuming those factors can

be relevant to the present analysis, cf. J.D.B. v. North Carolina, 564 U.S. 261, 277

(2011), the Court finds that these factors would not alter the outcome here—

Defendant was an adult, and agents told that adult that he was not under arrest

and was free to leave. The Court finds that Defendant was not in custody.

        Defendant also objects to Judge Walker’s conclusion that his statements

were voluntary. Doc. No. [87], 3–4. The Court disagrees with Defendant that

Agent Kabrhel forced Defendant to make incriminating statements. First, as

Judge Walker noted, the fact that Defendant was not in custody when he made



6 Because the Court finds that Defendant was not in custody when in his living room,
the Court need not discuss in great depth whether the second interview consisted of
only “clarifying questions,” although the Court does note that the record shows that
the issue of hidden images in Defendant’s cell phone arose during the initial interview.
See, e.g., Doc. No. [35], 15:19–25.
                                         13
 Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 14 of 15




the incriminating statements weighs against finding that those statements were

involuntary. See J.D.B., 564 U.S. at 268–69. And in light of the totality of the

circumstances—including that the interviews were not exhaustingly long and

that the agents did not threaten Defendant—the Court cannot find that

Defendant made the statements involuntarily.

      Defendant also attempts to differentiate being admonished to tell the

truth and being told that he was lying, but the Court finds that Agent Kabrhel’s

statements amount to an admonishment to tell the truth; and in any event, even

if Agent Kabrhel did imply that Defendant was lying, his statements did not

rise to the requisite level of coerciveness to render Defendant’s statements

involuntary. See United States v. Hipp, 644 F. App’x 943, 947 (11th Cir. 2016)

(stating that an admonition to tell the truth does not render a statement

involuntary); United States v. Lux, 905 F.2d 1379, 1382 (10th Cir. 1990)

(affirming the trial court’s finding that pounding a fist on the table while

accusing a defendant of lying does not negate voluntariness). And for the

reasons discussed above, the Court does not find that Defendant’s age and lack

of experience with law enforcement rendered his statements involuntary. Thus,

the Court finds that Defendant’s statements were voluntary.


                                      14
Case 1:18-cr-00487-SCJ-LTW Document 103 Filed 05/24/21 Page 15 of 15




IV.   CONCLUSION

      For the foregoing reasons, the R&R (Doc. No [84]) is ADOPTED in its

entirety. Defendant’s objections (Doc. No. [87]) are OVERRULED. Defendant’s

Motion to Suppress Statements (Doc. No. [20]) is DENIED.



      IT IS SO ORDERED this 24th day of May, 2021.



                                     s/Steve C. Jones
                                    ________________________________
                                    HONORABLE STEVE C. JONES
                                    UNITED STATES DISTRICT JUDGE




                                    15
